IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-39,667-02


                       IN RE SAMUEL WADE HENDERSON, Relator


              ON APPLICATION FOR A WRIT OF MANDAMUS
      CAUSE NOS. 1315583, 1315584 & 1315585 IN THE 228TH DISTRICT COURT
                            FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed applications for writs of

habeas corpus in the 228th District Court of Harris County, that more than 180 days have elapsed

since orders designating issues were signed, and that the applications have not yet been forwarded

to this Court. Relator contends that the district court entered orders designating issues on September

9, 2013.

       Respondent, the Judge of the 228th District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the records on such habeas corpus applications. In
                                                                                                    2

the alternative, Respondent may resolve the issues set out in the orders designating issues and then

have the District Clerk submit the records on such applications. In either case, Respondent’s answer

shall be submitted within 30 days of the date of this order. This application for leave to file a writ

of mandamus will be held in abeyance until Respondent has submitted his response.



Filed: September 16, 2015
Do not publish